United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 11-1324                                                 September Term, 2015
                                                                             CMCR-09-001
                                                       Filed On: September 25, 2015
Ali Hamza Ahmad Suliman al Bahlul,

              Petitioner

       v.

United States of America,

              Respondent

       BEFORE:       Garland, Chief Judge; Henderson, Rogers, Tatel, Brown,
                     Griffith, Kavanaugh, Srinivasan*, Millett, Pillard, and Wilkins,
                     Circuit Judges

                                         ORDER

      Upon consideration of the petition of the United States of America for rehearing
en banc, the response thereto, and the vote in favor of the petition by a majority of the
judges eligible to participate, it is

        ORDERED that the petition be granted. This case will be reheard by the court
sitting en banc. It is

       FURTHER ORDERED that the judgment filed June 12, 2015, be vacated. It is

     FURTHER ORDERED that oral argument before the en banc court be heard
Tuesday, December 1, 2015, at 9:30 a.m. It is

       FURTHER ORDERED that, in addition to filing briefs and the appendix
electronically, the parties file 30 paper copies each of the briefs and appendix, in
accordance with the following schedule:

       Brief for Petitioner Bahlul                October 13, 2015

       Appendix                                   October 13, 2015

       Amicus Curiae Brief in
       Support of Petitioner (if any)             October 13, 2015


* Circuit Judge Srinivasan did not participate in this matter.
                  United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 11-1324                                                 September Term, 2015


        Brief for Respondent United States        November 2, 2015

        Amicus Curiae Brief in
        Support of Respondent (if any)            November 2, 2015

        Reply Brief for Petitioner Bahlul         November 12, 2015

It is

        FURTHER ORDERED that in addition to other issues raised in the petition of the
United States for rehearing en banc, the parties are specifically directed to address in
their briefs the following:

      (1) The standard of appellate review of Bahlul’s conviction for conspiracy to
commit war crimes. See, e.g., Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932
(2015); CFTC v. Schor, 478 U.S. 833 (1986); and

       (2) Whether the Define and Punish Clause of Article I of the Constitution gives
Congress power to define as an Offense against the Law of Nations -- triable before a
law-of-war military commission -- a conspiracy to commit an Offense against the Law of
Nations, to wit, a conspiracy to commit war crimes; and whether the exercise of such
power transgresses Article III of the Constitution.

       Because the briefing schedule is keyed to the date of argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons.
In addition to electronic filing, parties and amici curiae are directed to hand deliver their
briefs and appendix to the Clerk’s office on the date due. The briefs and appendix must
contain the date that the case is scheduled for oral argument at the top of the cover.
See D.C. Cir. Rule 28(a)(8).

        A separate order will issue regarding allocation of oral argument time.

                                         Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                      BY: /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk



                                            Page 2